
	
		II
		112th CONGRESS
		2d Session
		S. 3049
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Begich (for himself
			 and Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  definition of homeless veteran for purposes of benefits under the laws
		  administered by the Secretary of Veterans Affairs.
	
	
		1.Expansion of definition of
			 homeless veteran for purposes of benefits under the laws administered by the
			 Secretary of Veterans AffairsSection 2002(1) of title 38, United States
			 Code, is amended striking in section 103(a) of the McKinney–Vento
			 Homeless Assistance Act (42 U.S.C. 11302(a)) and inserting in
			 subsection (a) or (b) of section 103 of the McKinney–Vento Homeless Assistance
			 Act (42 U.S.C. 11302).
		
